Citation Nr: 0126009	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  95-33 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for residuals of a left 
inguinal hernia repair.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The record documents that the veteran had multiple periods of 
active duty in the United States Army.  Discharge 
certificates show that he served from January 1946 to June 
1947, from July 1947 to July 1950, from December 1954 through 
October 1968, and from March 1970 to January 1972.  In 
addition, although not officially documented in the claims 
file, analysis of the reported dates and periods of active 
duty on his discharge certificates, corroborated by the 
veteran's statement on his original claim for disability 
benefits (filed in March 1988), and by service medical 
records, indicates that he had an enlistment between July 
1950 and December 1954.

His final report of separation, on DD Form 214, shows the 
veteran's total active service as 22 years, 8 months, and 14 
days.  He was assigned to the U.S. Army in the Pacific 
(USARPAC), for 1 year and 10 days, although the dates of such 
service are not documented in the file.  In his original VA 
claim, he indicated that he had been married in Korea in 
April 1967, and service medical records confirm that he 
received medical treatment in Korea on several occasions in 
1952.  Among his listed awards and decorations is the 
National Defense Service Medal, with oak leaf cluster, the 
World War II Victory Medal, and the Army of Occupation Medal-
-Japan.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The Board notes that the veteran's former representative, 
AMVETS, requested cancellation of the veteran's appointment 
of that organization as his representative in the VA claims 
process, by memorandum dated in August 2001.


REMAND

The veteran seeks entitlement to service connection for 
residuals of left inguinal hernia repair that he contends was 
performed in the Republic of Vietnam, during his last period 
of active service.

During the pendency of the veteran's appeal, the Board notes 
that, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)) 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease. 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to 
the present time, or by showing that a disability that pre-
existed service was aggravated during service.  See 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).  Service connection may be 
granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

In addition to the general law as to service connection, 
above, a veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition at the time of acceptance for 
service, except for defects noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b).  The presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A higher court 
has explained the Miller decision by noting that "[n]othing 
in the court's opinion suggests that without such evidence 
the presumption can never be rebutted," emphasizing that any 
such determination must consider "how strong the other 
rebutting evidence might be."  Harris v. West, 203 F.3d. 
1347, 1351 (Fed. Cir. 2000).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Court of Appeals for Veterans Claims has consistently 
stated that "temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, not just the symptoms, has worsened."  
See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997).

The veteran seeks service connection for residuals of left 
inguinal hernia repair that he maintains was performed while 
he was assigned to Saigon or Can Tho in 1970 or 1971.  The 
Board observes that some of the veteran's service medical 
records, particularly from his last period of service, are 
evidently unavailable from the National Personnel Records 
Center (NPRC).

Available records indicate that, in a January 1946 clinical 
record, the veteran gave a medical history of undergoing an 
operation three years earlier in his lower left quadrant for 
"stomach" or "gland" trouble that the examiner thought 
might be a hernia.  In August 1957, an examiner noted that 
the veteran had undergone an appendectomy in 1942, and a 
November 1958 clinical record reflects that the veteran's 
past medical history included an appendectomy and a left 
inguinal herniorrhaphy as a child.  An October 1960 report of 
medical history indicates that he underwent an appendectomy 
in 1946.  On a December 1966 report of medical history, the 
veteran wrote, and signed, a statement to the effect that he 
had undergone a hernia operation in 1942, at age 16 
(actually, he would have been 15 then).  When examined for 
retirement in September 1968, he reported having a hernia 
operation in 1943, and the examiner noted that the veteran 
underwent left inguinal hernia repair in 1943 and an 
appendectomy in 1946.  Other service medical documents are 
silent for history of inguinal hernia surgery.

Post-service, according to an August 1977 medical record, VA 
hospitalized the veteran for complaints of right upper 
quadrant pain, and his past medical history included left 
inguinal hernia repair in 1971.  The veteran was treated for 
acute cholecystitis secondary to cholelithiasis.  Private 
medial records dated from 1986 to 1987 indicate that the 
veteran sustained a work-related back injury when he lifted a 
60-pound pallet.  At his first VA compensation examination, 
in April 1988, no history or findings referable to an 
inguinal hernia, or repair thereof, were noted.

In September 1994, VA hospitalized the veteran, and he 
underwent a left inguinal hernia repair.  According to the 
medical records, his past medical history was significant for 
left inguinal hernia in 1971 and 1972.

At his September 1995 personal hearing at the RO, the veteran 
testified that he did not experience hernia problems prior to 
entering service, and that his first problem occurred in 1970 
or 1971 while in Vietnam.  He stated that he unloaded fifty-
gallon drums from a truck, including one that had some oil in 
it, and felt immediate pain.  He waited several weeks and 
sought medical treatment after a urinary problem developed.  
He stated that he was treated in an Air Force hospital, 
although he was in the Army.  He said he was hospitalized 
close to five weeks because his incision healed improperly 
and the wound had to be reopened and resutured.  He related 
that, in 1972, he received additional wound treatment in 
Saigon.

Also at his hearing, the veteran submitted two undated 
photographs of himself that he asserted were taken while he 
recovered from surgery in Vietnam; they showed him wearing a 
hospital bracelet.  He testified that, after service, he did 
not seek treatment until his 1994 surgery.  The veteran said 
there were no comrades from service who had personal 
knowledge of his 1971 surgery.  He testified that, in 
response to an earlier records request made in approximately 
1986 or 1987, the records section in St. Louis (evidently the 
NPRC) had advised that some of his records were destroyed in 
a fire.  The veteran's representative requested that another 
attempt be made to obtain the veteran's service medical 
records.

In September 1995, the NPRC responded to the RO's request for 
the veteran's service medical records from 1970 to 1972, and 
sent SGO reports (from the U.S. Office of the Surgeon 
General's Office), dated in 1951, that are not referable to a 
hernia problem.  Thus, it appears that the requested service 
medical records are unavailable.

Clearly, the difficulty in this case is that the veteran 
denies pre-service history of left inguinal hernia repair, 
the history reported on several occasions in service appears 
to contradict his assertion, post-service records report 
history (related by the veteran) of left inguinal hernia 
repair during his last period of active duty, and no service 
medical records for that final period of duty are of record.  
Even assuming, however, that there was a pre-service hernia 
operation, an inguinal hernia repair in the 1970-1972 time 
frame would raise a question as to possible aggravation, 
during service, of any pre-service condition.  Therefore, the 
lack of available service medical records for that final 
period of active duty creates a critical obstacle to a final 
adjudication of this matter.

As additional action by the RO may be helpful in either 
obtaining putative service medical records held by the 
service department that are not currently of record, or 
additional documented information that the service records 
cannot be obtained, the Board determines that further 
development in this regard is warranted.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) (VA must in certain cases make 
multiple attempts to obtain service medical records and 
notify the veteran of its failure to obtain them), appeal 
dismissed, ___ Vet. App. ___, No. 95-984 (June 14, 2001); 
Jolley v. Derwinski, 1 Vet. App. 37 (1990) (VA has a 
statutory duty to assist the veteran in obtaining military 
records).  Where documents containing certain information are 
under VA control (real or constructive), failure to produce 
them is likely to frustrate an award of benefits.  See 
Simmons v. West, 14 Vet. App. 84, 89 (2000).

In view of the foregoing, the RO should attempt, one more 
time, with assistance from the veteran, to secure service 
medical records for the veteran's active duty period from 
March 1970 to January 1972.  The Board stresses to the 
veteran that, although VA has a duty to assist him with the 
development of the evidence in connection with his claim, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Any failure to cooperate may result in adverse 
action pursuant 38 C.F.R. §§ 3.158, 3.655 (2001).

Accordingly, this case is REMANDED for the following action:

1.  The RO should afford the veteran an 
opportunity to designate a representative to 
assist him in the VA claims/appellate process, by 
advising him of the options available and 
providing the appropriate form(s) to do so, if he 
desires to make an appointment.

2.  The RO should then contact the veteran, with 
a copy of the request sent to the veteran's 
representative (if any), and request detailed 
information as to the veteran's unit(s) of 
assignment during his active duty period from 
March 1, 1970, to January 14, 1972.  Such 
information should include specific unit 
designations, specific locations of duty 
stations, and the specific time periods in each 
location.  In addition, the veteran should be 
asked to expand on his previous hearing 
testimony, as to the specific name and location 
of the Air Force hospital in which he asserts he 
underwent hernia surgery in 1971 or 1972 in 
Vietnam, the specific name and location of any 
medical facility in which he received any 
followup treatment after such surgery, and any 
other information which might assist the RO in 
requesting a search for additional service 
medical records by the appropriate service 
department(s).

2.  The RO should then attempt, once again, to 
obtain service medical records for the veteran's 
final period of active service.  The Board defers 
to the RO's judgment as to which military records 
custodians should be contacted, but we observe 
that, even though the veteran served only in the 
Army, it might be useful to seek records from the 
Air Force in the event the veteran identifies an 
Air Force facility which provided him medical 
treatment in service.

3.  After the above development has been 
completed to the extent feasible, the RO should 
determine whether a VA medical examination is 
necessary for the purpose of determining the 
veteran's current condition with regard to his 
left inguinal hernia repair.  For example, if 
records of such surgery in 1970-1972 come to 
light, there might be a need to address the 
question of a medical nexus between the veteran's 
current residuals and his active service, in 
terms of incurrence or aggravation in service

4.  Following completion of the development 
requested above and any further development 
indicated by the facts of the case and/or the 
VCAA, the RO should readjudicate the claim of 
entitlement to service connection for residuals 
of left inguinal repair.  If the benefits sought 
on appeal are not granted to the satisfaction of 
the veteran, a supplemental statement of the case 
should be issued, and the veteran and his 
representative (if any) should be afforded the 
appropriate opportunity to respond before the 
claims file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).



